Title: New York Ratifying Convention. Second Speech of July 24, [24 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 24, 1788]
[Matthew] Adgate—This business has been effected by degrees. This has heretofore been conceived to have been a Mode that would bring us in. Gent[lemen] now say we cannot—but if we May does not doubt we shall—they must violate the old Confedn.
Ham[ilton]—Adg[at]e intimates that they have come down to our Ideas. This is not so—yet we are willing to go as far as we can and be received. The Gent[lemen] will see that we have made an effort to try to come to this—have taken advice—who are of the same opinion which we now hold—has had a great inclination to meet the house on this ground—but is now fully of opinion it will not do.
[Matthew] Adgate—Would answer that Gent[leman] with respect to the treaties now in force—13 states made them—now possibly only 11. When that Union is broke—what is to become of the treatie with Great Brittan and the fortresses they hold on our frontier?
Ham[ilton]—Adgate has mentioned an important Idea. What will be the effect of the treatie with great Brittn—if they all unite it will stand, if we do not those who do not come in will perhaps be excluded—this a very important concern.

Acquiescence of a time is a waver of a right. When the liberties of the country are in danger, shall not wait for lone constructions. 
[Matthew] Adg[at]e—in regard to the treatie with G[reat] B[ritain] it would not opperate with a part—if there was a separation—the framers of the Const[itutio]n have been very negligent of a part—as 9 states may here unite—
Ham[ilton]—the Convn knew that every state would have an opportunity to agree—or not agree with respect to the treatie—it is too late now as 10 states have adopted it—
